Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00285-CV

                                      Alice LABRA,
                                        Appellant

                                             v.

                                     Carlos LABRA,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-10580
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Alice Labra.

      SIGNED July 23, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice